   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 1 of 36 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ARBOR GLOBAL STRATEGIES LLC,                      )
 a Delaware Limited Liability Company,             )
                                                   )
                          Plaintiff,               )     C.A. No.
        v.                                         )
                                                   )     DEMAND FOR JURY TRIAL
 XILINX, INC., a Delaware Corporation,             )
                                                   )
                          Defendant.               )



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Arbor Global Strategies LLC (“Arbor”) files this Complaint for Patent

Infringement and Demand for Jury Trial against defendant Xilinx, Inc. (“Defendant” or “Xilinx”)

and alleges as follows:

                                         THE PARTIES

       1.      Arbor is a Delaware corporation engaged in the electronics and computer industry

and with its principal place of business in Glenbrook, Nevada. Arbor developed and holds

patents directed to novel aspects of integrated circuit (“IC”) technology, including the ability to

increase the amount and speed of connections within an IC module. This patented IC technology

has important applications, particularly in devices with restricted form factors, such as in modern

smartphones and tablets.

       2.      Mr. D. James Guzy is the Chairman, President, and Co-founder of Arbor and has

been with the parent company of Arbor since 1969. Mr. Guzy is an acknowledged pioneer in

Silicon Valley, co-founded the Intel Corporation, was Intel’s longest serving director, and has

served in various senior and advisory capacities in several other technology companies. Mr.
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 2 of 36 PageID #: 2



Guzy has a MS from Stanford University, a BS from University of Minnesota, and is one of the

inventors on Arbor’s patents.

        3.      Xilinx is a corporation incorporated under the laws of Delaware, having its

principal place of business at 2100 Logic Drive, San Jose, CA 95124. Xilinx’s registered agent

for service of process in the State of Delaware is The Corporation Trust Company, Corporation

Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

        4.      On information and belief, Xilinx has been engaged in the business or

manufacturing, using, offering for sale, and/or selling in the United States, and/or importing into

the United States, integrated circuit (“IC”) products that utilize Field-Programmable Gate Array

(“FPGA”), and these ICs include the use of through-silicon vias (“TSVs”) within an IC, such as

between multiple die layers or components that include at least one FPGA.

                                  JURISDICTION AND VENUE

        5.      This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This Court has

original jurisdiction over this controversy pursuant to 28 U.S.C. §§ 1331 and 1338.

        6.      This Court has personal jurisdiction over Defendant in this district, in that

Defendant, directly or through its agents, is a resident of, and/or has regularly conducted

business activities in this district; has committed infringing activities in this district by

manufacturing, using, marketing, offering for sale, selling and/or importing products and systems

that infringe Arbor’s patents, and/or has placed products and systems that infringe in the stream

of commerce with the knowledge and intent that they would be used, offered for sale and/or sold

by others in this district.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or

1400(b).




                                                   2
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 3 of 36 PageID #: 3



                                   ARBOR’S INNOVATIONS

       8.       Arbor pioneered and developed novel IC technologies, for which it holds several

patents. The innovations in these patents relate to a new type of IC called a “stacked die hybrid,”

which allows for an extremely compact processor module with increased data speeds and

processing efficiency. These inventions also include the use of TSVs within an IC module, such

as between die layers or components. This novel use of TSVs provides for increased bandwidth

and efficiency as well as a smaller form factor than allowed for by traditional IC fabrication

techniques.

       9.       As explained in the specification of Arbor’s patents, prior art approaches to IC

module design connected die layers using metallization contacts at the edges of the die. This

prior art approach provided fewer and slower connections than are possible with the use of TSVs

as developed by Arbor, which also improved system bandwidth and reduced power

requirements.

       10.      Arbor’s inventive use of TSVs in processor modules is particularly valuable with

Field Programmable Gate Arrays (FPGA) IC modules in order to allow for high bandwidth and

low latency operation of the module. For example, High Bandwidth Memory (HBM) provides

increased memory capability for data-intensive, high volume applications, but requires high

bandwidth components in order to realize the capabilities and benefits of HBM. The use of

TSVs allows Xilinx FPGA modules to operate at high bandwidth with HBM for various

applications, such as graphics processing and machine learning.

                               ARBOR’S ASSERTED PATENTS

       11.      On August 24, 2004, the USPTO issued to Jon M. Huppenthal and D. James Guzy

U.S. Patent No. 6,781,226 (“the ‘226 Patent”), titled “Reconfigurable Processor Module




                                                 3
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 4 of 36 PageID #: 4



Comprising Hybrid Stacked Integrated Circuit Die Elements.” A true and correct copy of the

‘226 Patent is attached to this Complaint as Exhibit 1 and is incorporated by reference herein.

       12.     All rights, title, and interest in the ‘226 Patent have been assigned to Arbor, who

is the sole owner of the ‘226 Patent.

       13.     The ‘226 Patent is generally directed towards a module comprising stacked IC die

elements constructed by stacking thinned die elements connected using TSVs. The ‘226 Patent

discloses and specifically claims inventive concepts that represent significant improvements over

conventional ICs because it results in a favorable form factor with greater parallelism, higher

bandwidth and throughput, and reduced power requirements for many applications.

       14.     On October 24, 2006, the USPTO issued to Jon M. Huppenthal and D. James

Guzy U.S. Patent No. 7,126,214 (“the ‘214 Patent”), titled “Reconfigurable Processor Module

Comprising Hybrid Stacked Integrated Circuit Die Elements.” A true and correct copy of the

‘214 Patent is attached to this Complaint as Exhibit 2 and is incorporated by reference herein.

       15.     All rights, title, and interest in the ‘214 Patent have been assigned to Arbor, who

is the sole owner of the ‘214 Patent.

       16.     The ‘214 Patent is generally directed towards a module comprising stacked IC die

elements constructed by stacking thinned die elements connected using TSVs. The ‘214 Patent

discloses and specifically claims inventive concepts that represent significant improvements over

conventional ICs because it results in a favorable form factor with greater parallelism, higher

bandwidth and throughput, and reduced power requirements for many applications.

       17.     On October 16, 2007, the USPTO issued to Jon M. Huppenthal and D. James

Guzy U.S. Patent No. 7,282,951 (“the ‘951 Patent”), titled “Reconfigurable Processor Module




                                                 4
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 5 of 36 PageID #: 5



Comprising Hybrid Stacked Integrated Circuit Die Elements.” A true and correct copy of the

‘951 Patent is attached to this Complaint as Exhibit 3 and is incorporated by reference herein.

       18.     All rights, title, and interest in the ‘951 Patent have been assigned to Arbor, who

is the sole owner of the ‘951 Patent.

       19.     The ‘951 Patent is generally directed towards a module comprising stacked IC die

elements constructed by stacking thinned die elements connected using TSVs. The ‘951 Patent

discloses and specifically claims inventive concepts that represent significant improvements over

conventional ICs because it results in a favorable form factor with greater parallelism, higher

bandwidth and throughput, and reduced power requirements for many applications.

       20.     On January 18, 2011, the USPTO re-issued to Jon M. Huppenthal and D. James

Guzy U.S. Patent RE42,035 (“the ‘035 Patent”), titled “Reconfigurable Processor Module

Comprising Hybrid Stacked Integrated Circuit Die Elements.” A true and correct copy of the

‘035 Patent is attached to this Complaint as Exhibit 4 and is incorporated by reference herein.

       21.     All rights, title, and interest in the ‘035 Patent have been assigned to Arbor, who

is the sole owner of the ‘035 Patent.

       22.     The ‘035 Patent is generally directed towards a module comprising stacked IC die

elements constructed by stacking thinned die elements connected using TSVs. The ‘035 Patent

discloses and specifically claims inventive concepts that represent significant improvements over

conventional ICs because it results in a favorable form factor with greater parallelism, higher

bandwidth and throughput, and reduced power requirements for many applications.

       23.     The ‘226, ‘214, ‘951, and ‘035 Patents are generally directed towards a module

comprising IC die elements connected using TSVs. The ‘226, ‘214, ‘951, and ‘035 Patents

disclose and specifically claim inventive concepts that represent significant improvements over




                                                 5
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 6 of 36 PageID #: 6



conventional systems by teaching persons skilled in the art how to create and use an IC module

that allows for flexible form factors and increased performance compared to what was known at

the time in 2001. In particular, the ‘226, ‘214, ‘951, and ‘035 Patents disclose more than just a

simple combination of generic components that are used to perform conventional activities.

These patents represent a pioneering use of TSVs in FPGA IC products which has been widely

adopted in the industry, particularly by Xilinx.

             DEFENDANT’S INFRINGING PRODUCTS AND TECHNOLOGIES

       24.       Defendant makes, uses, sells, offers for sale, and/or imports into the United States

and this District products and services that utilize Xilinx’s ICs with 3D Stacked Silicon

Interconnects (“SSI”) and HBM, which include Xilinx’s Virtex FPGA, Virtex UltraScale FPGA,

Virtex UltraScale+ FPGA, Kintex UltraScale FPGA, Kintex UltraScale+ FPGA ICs, and Virtex

UltraScale+ HBM ICs (collectively, the “Accused Products”). The Accused Products each

include at least one FGPA in the IC module.

       25.       Xilinx’s 3D ICs utilize SSI technology to enable high-bandwidth connectivity

between multiple die and provide massive inter-die bandwidth-per-watt compared to the multiple

chip approach.




       26.       As shown below, Xilinx uses 3D high-performance FPGA ICs with SSI

technology. This technology leverages the use of TSVs and a silicon interposer layer to achieve




                                                   6
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 7 of 36 PageID #: 7



high-bandwidth and low latency connectivity between multiple heterogeneous die elements, such

as between different FPGA logic die, transceivers, and memory units.




       27.    The Accused Products leverage microbump technologies with TSVs to deliver

reliable interconnect without performance degradation on a FPGA device.




       28.    Xilinx’s Virtex UltraScale+ FPGA products may be designed to work with HBM

which, as described supra, requires the high bandwidth and low latency provided by the use of

TSVs as taught in Arbor’s Patents.




                                               7
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 8 of 36 PageID #: 8




                                            COUNT I
             (Direct Infringement of the ‘226 Patent pursuant to 35 U.S.C. § 271(a))

       29.      Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.

       30.      Defendant infringes at least Claim 1 of the ‘226 Patent in violation of 35 U.S.C.

§ 271(a).

       31.      Defendant’s infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       32.      Defendant’s acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Arbor.

       33.      Defendant’s infringement includes the manufacture, use, sale, importation and

offer for sale of Defendant’s IC products that utilize processor modules that include multiple die

elements electronically coupled through TSVs, including Xilinx’s ICs with 3D Stacked Silicon

Interconnects (“SSI”) and HBM, which include Xilinx’s Virtex FPGA, Virtex UltraScale FPGA,

Virtex UltraScale+ FPGA, Kintex UltraScale FPGA, Kintex UltraScale+ FPGA ICs, and the

Virtex UltraScale+ HBM ICs (collectively, the “’226 Accused Products”).


                                                  8
   Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 9 of 36 PageID #: 9



       34.     The ‘226 Accused Products practice the patented invention of the ‘226 Patent and

Defendant infringes the ‘226 Patent because it makes, sells, offers for sale, and/or uses the

Accused Products, which include processor modules that include multiple die elements

electronically coupled through TSVs. Using the patented technology, the ‘226 Accused Products

provide increased bandwidth and low latency operation.

       35.     The ‘226 Accused Products utilize 3D integrated circuits and SSI and are

processing modules with a FPGA IC die element including programmable CLBs. Xilinx SSI

technology uses the ASMBL architecture, which is a module structure including FPGA building

blocks as stacked tiles.




       36.     The ‘226 Accused Products include FPGA IC die elements stacked with and

electrically coupled using interposers with TSVs to interconnect different logic regions.




                                                 9
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 10 of 36 PageID #: 10




       37.    Xilinx’s product materials make clear that the die elements in the ‘226 Accused

Products are electrically coupled and interconnected using interposers with TSVs.




                                              10
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 11 of 36 PageID #: 11




       38.    The ‘226 Accused Products accelerate the processing of data shared between the

FGPA and other components, such as memory. Xilinx uses a silicon manufacturing process on

which multiple die are set side-by-side and interconnected. SSI technology avoids the power and

reliability issues. This technology, including the use of TSVs, provides massive bandwidth to

accelerate processing without degrading or requiring additional power.

       39.    The ‘226 Accused Products also include extensive interconnect logic and block

RAM memory for data processing and traffic management, including HBM which connect to

FPGAs using TSVs.



                                               11
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 12 of 36 PageID #: 12




       40.    The FPGA and HBM die elements are electrically coupled and interconnected

using interposers with TSVs.




                                            12
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 13 of 36 PageID #: 13




       41.    The ‘226 Accused Products accelerate the processing of data shared between the

microprocessor, such as the DSPs and the FGPA, such as the CLBs or with the HBM. Xilinx

uses a silicon manufacturing process on which multiple die are set side-by-side and

interconnected. SSI technology avoids the power and reliability issues. This technology

including TSVs provides massive bandwidth to accelerate processing without degrading or

requiring additional power.




                                               13
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 14 of 36 PageID #: 14




       42.     To the extent the ’226 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringe the ’226 Patent because

Defendant is vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the ‘226 Accused Products that are made,

used and sold. Further, Defendant derives a benefit from the manufacture and use of every

element of the entire system

       43.     Defendant’s infringement of the ‘226 Patent injured Arbor in an amount to be

proven at trial, but not less than a reasonable royalty.




                                                  14
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 15 of 36 PageID #: 15



                                           COUNT II
            (Indirect Infringement of the ‘226 Patent pursuant to 35 U.S.C. § 271(b))

       44.      Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.

       45.      Defendant is on notice that the ‘226 Accused Products infringe the ‘226 Patent at

least as of the service of this Complaint.

       46.      In addition to directly infringing the ‘226 Patent, Defendant knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the ‘226 Accused Products.

       47.      Additionally, Defendant knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the ‘226 Accused Products, either literally or under the doctrine of

equivalents.

                                           COUNT III
             (Direct Infringement of the ‘214 Patent pursuant to 35 U.S.C. § 271(a))

       48.      Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.

       49.      Defendant infringes at least Claim 1 of the ‘214 Patent in violation of 35 U.S.C.

§ 271(a).

       50.      Defendant’s infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.




                                                  15
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 16 of 36 PageID #: 16



       51.     Defendant’s acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Arbor.

       52.     Defendant’s infringement includes, the manufacture, use, sale, importation and

offer for sale of Defendant’s IC products that utilize processor modules that include multiple die

elements electronically coupled through TSVs, including Xilinx’s ICs with 3D Stacked Silicon

Interconnects (“SSI”) and HBM, which include Xilinx’s Virtex FPGA, Virtex UltraScale FPGA,

Virtex UltraScale+ FPGA, Kintex UltraScale FPGA, Kintex UltraScale+ FPGA ICs, and Virtex

UltraScale+ HBM ICs (collectively, the “’214 Accused Products”).

       53.     The ‘214 Accused Products practice the patented invention of the ‘214 Patent and

Defendant infringes the ‘214 Patent because it makes, sells, offers for sale, and/or uses the

Accused Products, which include processor modules that include multiple die elements

electronically coupled through TSVs. Using the patented technology, the ‘214 Accused Products

provide increased bandwidth and low latency operation.

       54.     The ‘214 Accused Products utilize 3D integrated circuits and SSI and are

processing modules with a FPGA IC die element including programmable CLBs. Xilinx SSI

technology uses the ASMBL architecture, which is a module structure that including FPGA

building blocks as stacked tiles.




                                                16
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 17 of 36 PageID #: 17




       55.     The ‘214 Accused Products include a microprocessor IC die element and memory

arrays that are electrically coupled. Die components are electrically coupled using interposers

with TSV to interconnect different logic regions.




                                               17
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 18 of 36 PageID #: 18




      56.    The ‘214 Accused Products also include extensive interconnect logic and block

RAM memory for data processing and traffic management, including HBM which connect to

FPGAs using TSVs.




                                            18
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 19 of 36 PageID #: 19




       57.    The FPGA and HBM die elements are electrically coupled and interconnected

using interposers with TSVs.




                                            19
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 20 of 36 PageID #: 20




       58.    The ‘214 Accused Products accelerate the processing of data shared between the

microprocessor, such as the DSPs and the FGPA, such as the CLBs or with the HBM. Xilinx

uses a silicon manufacturing process on which multiple die are set side-by-side and

interconnected. SSI technology avoids the power and reliability issues. This technology

including TSVs provides massive bandwidth to accelerate processing without degrading or

requiring additional power.




                                               20
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 21 of 36 PageID #: 21




       59.     To the extent the ’214 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringe the ’214 Patent because

Defendant is vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the ‘214 Accused Products that are made,

used and sold. Further, Defendant derives a benefit from the manufacture and use of every

element of the entire system

       60.     Defendant’s infringement of the ‘214 Patent injured Arbor in an amount to be

proven at trial, but not less than a reasonable royalty.

                                         COUNT IV
          (Indirect Infringement of the ‘214 Patent pursuant to 35 U.S.C. § 271(b))

       61.     Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.




                                                  21
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 22 of 36 PageID #: 22



       62.      Defendant is on notice that the ‘214 Accused Products infringe the ‘214 Patent at

least as of the service of this Complaint.

       63.      In addition to directly infringing the ‘214 Patent, Defendant knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the ‘214 Accused Products.

       64.      Additionally, Defendant knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the ‘214 Accused Products, either literally or under the doctrine of

equivalents.

                                           COUNT V
             (Direct Infringement of the ‘951 Patent pursuant to 35 U.S.C. § 271(a))

       65.      Arbor repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       66.      Defendant infringes at least Claim 1 of the ‘951 Patent in violation of 35 U.S.C.

§ 271(a).

       67.      Defendant’s infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       68.      Defendant’s acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Arbor.

       69.      Defendant’s infringement includes, the manufacture, use, sale, importation and

offer for sale of Defendant’s IC products that utilize processor modules that include multiple die



                                                  22
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 23 of 36 PageID #: 23



elements electronically coupled through TSVs, including Xilinx’s ICs with 3D Stacked Silicon

Interconnects (“SSI”) and HBM, which include Xilinx’s Virtex FPGA, Virtex UltraScale FPGA,

Virtex UltraScale+ FPGA, Kintex UltraScale FPGA, Kintex UltraScale+ FPGA ICs, and Virtex

UltraScale+ HBM ICs (collectively, the “’951 Accused Products”).

       70.     The ’951 Accused Products practice the patented invention of the ’951 Patent and

Defendant infringes the ’951 Patent because it makes, sells, offers for sale, and/or uses the

Accused Products, which include processor modules that include multiple die elements

electronically coupled through TSVs. Using the patented technology, the ‘951 Accused Products

provide increased bandwidth and low latency operation.

       71.     The ‘951 Accused Products utilize 3D integrated circuits and SSI and are

integrated processing modules with a FPGA IC die element including programmable CLBs.

Xilinx SSI technology uses the ASMBL architecture, which is a module structure that including

FPGA building blocks.




       72.     The ‘951 Accused Products include a microprocessor IC die element and memory

arrays that are electrically coupled.




                                                23
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 24 of 36 PageID #: 24




       73.    The ‘951 Accused Products also include extensive interconnect logic and block

for data processing and traffic management using IC components, while maintaining current

form factors and power footprints. Multiple die elements are electrically coupled and

interconnected using interposers with TSVs and microbumps distributed in the IC. Die

components are electrically coupled using interposers with TSV to interconnect different logic

regions.




                                               24
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 25 of 36 PageID #: 25




       74.    The ‘951 Accused Products accelerate the processing of data shared between the

microprocessor, such as the DSPs and the FGPA, such as the CLBs. Xilinx uses a silicon

manufacturing process on which multiple die are set side-by-side and interconnected. SSI

technology avoids the power and reliability issues. This technology including TSVs provides

massive bandwidth to accelerate processing without degrading or requiring additional power.

       75.    The ‘951 Accused Products also include extensive interconnect logic and block

RAM memory for data processing and traffic management including HBM which connect to

FPGA using TSVs.




                                              25
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 26 of 36 PageID #: 26




       76.    The ‘951 Accused Products accelerate the processing of data shared between the

microprocessor, such as the DSPs and the FGPA, such as the CLBs. Xilinx uses a silicon

manufacturing process on which multiple die are set side-by-side and interconnected. SSI

technology avoids the power and reliability issues. This technology provides massive bandwidth

to accelerate processing without degrading or requiring additional power.




                                               26
Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 27 of 36 PageID #: 27




                                    27
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 28 of 36 PageID #: 28



       77.     To the extent the ’951 Accused Products includes components or software owned

or manufactured by third parties, the Accused Products still infringe the ’951 Patent because

Defendant is vicariously liable for making, selling, offering for sale, and/or using the patented

technology by controlling the design and operation of the ‘951 Accused Products that are made,

used and sold. Further, Defendant derives a benefit from the manufacture and use of every

element of the entire system.

       78.     Defendant’s infringement of the ‘951 Patent injured Arbor in an amount to be

proven at trial, but not less than a reasonable royalty.

                                         COUNT VI
          (Indirect Infringement of the ‘951 Patent pursuant to 35 U.S.C. § 271(b))

       79.     Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.

       80.     Defendant is on notice that the ‘951 Accused Products infringe the ‘951 Patent at

least as of the service of this Complaint.

       81.     In addition to directly infringing the ‘951 Patent, Defendant knew or were

willfully blind to the fact that they were inducing infringement under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the ‘951 Accused Products.

       82.     Additionally, Defendant knew or were willfully blind to the fact that they were

inducing infringement under 35 U.S.C. § 271(b) by instructing, directing and/or imposing

requirement to third parties, including customers, manufactures, suppliers and agents, on the

manufacture and use of the ‘951 Accused Products, either literally or under the doctrine of

equivalents.




                                                  28
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 29 of 36 PageID #: 29



                                          COUNT VII
             (Direct Infringement of the ‘035 Patent pursuant to 35 U.S.C. § 271(a))

       83.      Arbor repeats, realleges, and incorporates by reference, as if fully set forth

herein, the allegations of the preceding paragraphs, as set forth above.

       84.      Defendant infringes at least Claim 23 of the ‘035 Patent in violation of 35 U.S.C.

§ 271(a).

       85.      Defendant’s infringement is based upon literal infringement or, in the alternative,

infringement under the doctrine of equivalents.

       86.      Defendant’s acts of making, using, importing, selling, and offering for sale

infringing products and services were without the permission, consent, authorization, or license

of Arbor.

       87.      Defendant’s infringement includes the manufacture, use, sale, importation and

offer for sale of Defendant’s IC products that utilize FPGA processor modules that include

multiple die elements electronically coupled through TSVs, including Xilinx’s IC with 3D

Stacked Silicon Interconnects (“SSI”) and HBM, and which include Xilinx’s Virtex FPGA,

Virtex UltraScale FPGA, Virtex UltraScale+ FPGA, Kintex UltraScale FPGA, Kintex

UltraScale+ FPGA ICs, and Virtex UltraScale+ HBM ICs (collectively, the “’035 Accused

Products”).

       88.      The ’035 Accused Products practice the patented invention of the ’035 Patent and

Defendant infringes the ’035 Patent because it makes, sells, offers for sale, and/or uses the ‘035

Accused Products, which include FPGA processor modules that include multiple die elements

electronically coupled through TSVs. Using the patented technology, the ‘035 Accused Products

provide increased bandwidth and low latency operation.




                                                  29
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 30 of 36 PageID #: 30



       89.     The ‘035 Accused Products utilize 3D integrated circuits and SSI and are

integrated processing modules with a FPGA IC die element including programmable CLBs.

Xilinx SSI technology uses the ASMBL architecture, which is a module structure that including

FPGA building blocks as stacked tiles.




       90.     The ‘035 Accused Products include a microprocessor IC die element and memory

arrays that are electrically coupled.




       91.     The ‘035 Accused Products also include extensive interconnect logic and block

for data processing and traffic management using IC components, such as FPGAs, while

maintaining current form factors and power footprints. Multiple die elements are electrically



                                               30
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 31 of 36 PageID #: 31



coupled and interconnected using interposers with TSVs and microbumps distributed in the IC.

Die components are electrically coupled using interposers with TSV to interconnect different

logic regions.




       92.       The ‘035 Accused Products also include extensive interconnect logic and block

RAM memory for data processing and traffic management including HBM which connect to

FPGA using TSVs.




                                                31
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 32 of 36 PageID #: 32




       93.    The ‘035 Accused Products accelerate the processing of data shared between the

microprocessor, such as the DSPs and the FGPA, such as the CLBs. Xilinx uses a silicon

manufacturing process on which multiple die are set side-by-side and interconnected. SSI

technology avoids the power and reliability issues. This technology provides massive bandwidth

to accelerate processing without degrading or requiring additional power.




                                               32
Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 33 of 36 PageID #: 33




                                    33
  Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 34 of 36 PageID #: 34



       94.     To the extent the ’035 Accused Products includes components or software owned

or manufactured by third parties, the ‘035 Accused Products still infringe the ’035 Patent

because Defendant is vicariously liable for making, selling, offering for sale, and/or using the

patented technology by controlling the design and operation of the ‘035 Accused Products that

are made, used and sold. Further, Defendant derives a benefit from the manufacture and use of

every element of the entire system.

       95.     Defendant’s infringement of the ‘035 Patent injured Arbor in an amount to be

proven at trial, but not less than a reasonable royalty.

                                        COUNT VIII
          (Indirect Infringement of the ‘035 Patent pursuant to 35 U.S.C. § 271(b))

       96.     Arbor repeats, realleges, and incorporates by reference, as if fully set forth herein,

the allegations of the preceding paragraphs, as set forth above.

       97.     Defendant is on notice that the ‘035 Accused Products infringe the ‘035 Patent at

least as of the service of this Complaint.

       98.     In addition to directly infringing the ‘035 Patent, Defendant knew or was willfully

blind to the fact that it was inducing infringement of the ‘035 Patent under 35 U.S.C. § 271(b) by

instructing, directing and/or imposing requirement to third parties on the manufacture and use of

the ‘035 Accused Products.

       99.     Additionally, Defendant knew or was willfully blind to the fact that it was

inducing infringement of the ‘035 Patent under 35 U.S.C. § 271(b) by instructing, directing

and/or imposing requirement to third parties, including customers, manufactures, suppliers and

agents, on the manufacture and use of the ‘035 Accused Products, either literally or under the

doctrine of equivalents.




                                                  34
 Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 35 of 36 PageID #: 35



                                    PRAYER FOR RELIEF

       WHEREFORE, Arbor prays for judgment and relief as follows:

       A.      An entry of judgment holding that Defendant infringed the ‘226, ‘214, ‘951, and

‘035 Patents; induced infringement of the ‘226, ‘214, ‘951, and ‘035 Patents.

       B.      An award to Arbor of such past damages, not less than a reasonable royalty, as it

shall prove at trial against Defendant that is adequate to fully compensate Arbor for

Defendant’s infringement of the ‘‘226, ‘214, ‘951, and ‘035 Patents;

       C.      A finding that this case is “exceptional” and/or an award to Arbor of its costs

and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

       D.      An accounting of all infringing sales and revenues, together with post judgment

interest and prejudgment interest from the first date of infringement of the ‘226, ‘214, ‘951, and

‘035 Patents; and

       E.      Such further and other relief as the Court may deem proper and just.



                                DEMAND FOR JURY TRIAL

       Arbor demands a jury trial on all issues so triable.




                                                35
Case 1:19-cv-01986-MN Document 1 Filed 10/18/19 Page 36 of 36 PageID #: 36



                                     POTTER ANDERSON & CORROON LLP
OF COUNSEL:

Paul J. Andre                        By: /s/ Philip A. Rovner
Lisa Kobialka                            Philip A. Rovner (#3215)
James Hannah                             Jonathan A. Choa (#5319)
Kristopher Kastens                       Hercules Plaza
KRAMER LEVIN NAFTALIS                    P.O. Box 951
  & FRANKEL LLP                          Wilmington, DE 19899
990 Marsh Road                           (302) 984-6000
Menlo Park, CA 94025                     provner@potteranderson.com
(650) 752-1700                           jchoa@potteranderson.com

Jonathan S. Caplan                   Attorneys for Plaintiff
Marcus A. Colucci                    Arbor Global Strategies LLC
KRAMER LEVIN NAFTALIS
 & FRANKEL LLP
1177 Avenue of the Americas
New York, NY 10036
(212) 715-9100

Dated: October 18, 2019
6448668




                                    36
